DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 11/09/2020.
Response to Amendment
3. 	Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on the new collective references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-4, 8, are rejected under 35 U.S.C 103 as being unpatentable over Abesingha et al. (US Pub 2016/0277012, referred as Abesingha from here forth), in view of Rossi et al. (US Pat 9323270, referred as Rossi from here forth).
Regarding claim 1, Abesingha teaches (Fig. 3A-17B) a high-voltage driving circuit, comprising: a short-circuit protection circuit (Fig. 10, common input logic 315:1025) configured to compare a low voltage input signal (IN via input buffer) received by the high-voltage driving circuit (1010) to a high voltage output signal (generated by the high-voltage driving circuit, the short-circuit protection circuit (Fig. 14-17b shows detail structure of 1025) including: a threshold comparator (Fig. 14, comparators U0-U3) including an input (DT_IN is passed into U0-U3, as an input using current source (I0-I3) and switching operation (M01-M03)) and an output (DT_HX, DT_LX), the input being (DT_IN) coupled to a control node (node that produces HS_A, LS_A, HS_C and LS_C, as an input into 
However, Abesingha fails to teach the use of a single capacitive element to be charged and discharged by respective switches.
However, Rossi teaches (Fig. 6-9, col. 8 L30-col. 10 L25) the use of a single capacitive element (C1) to be charged and discharged by respective switches (S1-S2) of pull-up and pull-down currents.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Abesingha’s driving circuit to include a single capacitor use to be controlled by two different switches of pull up and pull down currents, as disclosed by Rossi, as doing so would have provded an improved transducer drive signals, as taught by Rossi (abstract).
Regarding claim 2, Abesingha teaches said first electronic switch (any one of four switches M00-M02, which are coupled to respective comparators U0-U3) is connected to enable operation of a first current mirror 
Regarding claim 3, Abesingha teaches a control module (logic) that in operation, in response to said short-circuit detection signal (Fig. 14-17b shows detail structure of 1025) being activated, is configured to generate a deactivation command (dead time, using DT_HX and DT_LX) that is provided to said high-voltage driving circuit.
Regarding claims 4, Abesingha teaches said high-voltage driving circuit further comprises a linear operational amplifier and said short-circuit protection circuit (Fig. 14-17b shows detail structure of 1025) further comprises an amplification stage (any one of four switches M00-M02, which are coupled to respective comparators U0-U3) configured to receive said low voltage input signal (low voltage input signal IN is received via input buffer and low voltage output signal is received as DT_IN from logic) that is a sinusoidal signal that controls said first electronic switch through the amplification stage.
Regarding claim 8, Abesingha teaches (Fig. 3A-17B) each of the first and second electronic switches comprises a MOSFET (any one of four switches M00-M02).
6. 	Claim 5, is rejected under 35 U.S.C 103 as being unpatentable over Abesingha (US Pub 2016/0277012), in view of Rossi (US Pat 9323270) and Jarosik et al. (US Pat 3109106, referred as Jarosik from here forth).
.Regarding claim 5, Abesingha and Rossi collectively fail to teach a pulse generator configured to generate a square wave signal and output the square wave signal as said low voltage input signal.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified high voltage driving circuit collectively taught by Abesingha and Rossi to include a pulse generator to generate a square wave signal and output the square wave signal as said low voltage input signal, as disclosed by Jarosik, as doing so would have provided relatively high energy pulses with extremely fast rise and fall time response, as taught by Jarosik (col. 1 L10-42). 
Allowable Subject Matter
7. 	Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6 a search of prior art(s) failed to teach “a complementary short-circuit protection circuit configured to receive a complementary square wave signal as a respective low voltage input signal of the complementary short-circuit protection circuit, wherein the pulse generator is configured to generate the complementary square wave signal”.
Regarding claim 7, a search of prior art(s) failed to teach “a division circuit having an input coupled to receive the high voltage output signal generated by the high-voltage driving circuit and having an output coupled to the second electronic switch, the division circuit configured to generate a low voltage output signal corresponding to the high voltage output signal divided by a division factor, the low voltage output signal being applied to control the second electronic switch”.
8. 	Claims 9-16 are allowed.
Regarding claim 9, Abesingha teaches (Fig. 3A-17B) an apparatus, comprising: a high-voltage drive circuit (1010) having a … terminal (Fig. 14, comparators U0-U3) configured to be coupled to an … device capable of converting an electric high voltage output signal on the … terminal into an … transmission signal and to convert an … reception signal into an electrical receiving signal on the … terminal, the high voltage drive circuit configured to generate the high voltage output signal based on a low voltage input signal and the high voltage drive circuit further 
Abesingha fails to teach an ultrasonic apparatus, comprising: a high-voltage drive circuit having a transducer terminal configured to be coupled to an ultrasonic transducer device capable of converting an electric high voltage output signal on the transducer terminal into an ultrasonic transmission signal and to convert an ultrasonic reception signal into an electrical receiving signal on the transducer terminal; and a short-circuit protection circuit to detect a short circuit on the transducer terminal and configured to activate the short circuit presence signal.
Claims 10-16 are depending from claim 9. 
Regarding claim 17, a search of prior art(s) failed to teach “disabling the generating the high voltage output signal based on the short circuit presence signal indicating a short circuit is present on the output node, wherein comparing the low voltage input signal to the high voltage output signal includes: generating a charging current to charge a control node based on the low voltage input signal: dividing the high voltage output signal to generate a low voltage output signal: generating a discharging current to discharge the control node based on the low voltage output signal; generating a control voltage on the control node based upon the charging and discharging currents; and detecting that the short circuit is present on the output node based upon the control voltage reaching a threshold value”.
Claims 19-20 are depending from claim 17. 
Conclusion
M-Th 6AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/2/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838